Title: From Benjamin Franklin to Peter Collinson, 29 December 1754
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir
Boston, Dec. 29. 1754
I wrote a few Lines by a Vessel that went from hence about 2 Weeks since, acknowledging the Receipt of your several Favours of July 30. Augt. 6, and 23. and Sept. 18. Sundry Affairs have retarded my Return home, but tomorrow I purpose to set out.
I am much oblig’d to you for the favourable Light you put me in, to our Proprietor, as mention’d in yours of July 30. I know not why he should imagine me not his Friend, since I cannot recollect any one Act of mine that could denominate me otherwise. On the contrary, if to concur with him, so far as my little Influence reach’d, in all his generous and benevolent Designs and Desires of making his Province and People flourishing and happy, be any Mark of my Respect and Dutyful Regard to him, there are many who would be ready to say I could not be suppos’d deficient in such Respect. The Truth is, I have sought his Interest more than his Favour; others perhaps have sought both, and obtain’d at least the latter. But in my Opinion, great Men are not always best serv’d by such as show on all Occasions a blind Attachment to them: An Appearance of Impartiality in general, gives a Man sometimes much more Weight when he would serve in particular Instances.
I am very thankful to the Society for their favourable Reception of my last Paper. I wish it had been more worthy of their Attention. I long since promis’d you a philosophical Pacquet consisting of many Particulars, but as it contains some Oddities, and some Novelties which I have not had time to dress so as to be fit for the View of your ingenious Friends, I must defer it a while longer, and beg your Excuse.
As to the State of the Colonies, a pretty full Representation of it was drawn up by the Commissioners at Albany, and was sent home to the Ministry with the Proceedings. However, as you perhaps have not seen it, I send you herewith the whole Treaty, [and] as, I have no other Copy, I must beg you would return it after Perusal. All the Assemblies in the Colonies have, I suppose, had the Union Plan laid before them; but it is not likely, in my Opinion, that any of them will act upon it so as to agree to it, or to propose any Amendments to it. Every Body cries, a Union is absolutely necessary; but when they come to the Manner and Form of the Union, their weak Noddles are presently distracted. So if ever there be an Union, it must be form’d at home by the Ministry and Parliament. I doubt not but they will make a good one, and I wish it may be done this Winter.
I send you withal the Remainder of Douglas’s Summaries. He did not live to finish his Work.
My Respects to Mr. Watson, to whom I shall write after my Return.
With the Treaty at Albany, I send you a Paper I drew up containing the Motives on which the Commissioners at Albany proceeded in forming their Plan. A Gentleman here had a Copy of me to send to Lord Halifax, which if receiv’d you need not show his Lordship this; but may communicate it to our Friend Jackson. Some Things in the Plan may perhaps appear of too popular a Turn, the Commissioners from the 2 popular Governments, having a considerable Weight at the Board: When I give the Reasons on which each Article was settled as it stands, I would not be understood as expressing every where my own Opinion: For tho’ I projected the Plan and drew it, I was oblig’d to alter some Things contrary to my Judgment, or should never have been able to carry it through.
With great Esteem and Affection, I am, Dear Sir, Your most obedient humble Servant
B Franklin
 Addressed: To  Peter Collinson Esqr F.R.S.  London  per favr of  Mr M’Clenagan  with a Pacquet
Forwarded: In Charles Street Westminster at Mrs. Jump’s.
